Citation Nr: 1631216	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  14-20 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for loss of teeth due to periodontal disease, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to October 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied service connection for a dental disability, bilateral hearing loss, and tinnitus.  

The Veteran's claim of service connection for loss teeth has to this point been developed only as a claim for compensation.  It is unclear whether the Veteran is also claiming service connection for VA outpatient dental treatment.  The AOJ should contact the Veteran for clarification if he is seeking VA dental treatment.  If so, refer this matter to the Veterans Health Administration (VHA) for appropriate action.  See 76 Fed. Reg. 14600, 14601 (Mar. 17, 2011) ("When a veteran submits a claim for dental treatment directly to a VBA regional office, VBA will not provide a rating, but instead VBA will refer the claim to the VHA outpatient clinic, which is responsible for such claims."), finalized by 77 Fed. Reg. 4469 (Jan. 30, 2012) (adopting the proposed rule as a final rule without changes).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Loss of teeth due to periodontal disease is not a disability for which service connection for compensation purposes may be granted.





CONCLUSION OF LAW

The criteria for service connection for loss of teeth due to periodontal disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

The VA's duty to notify was satisfied through a letter dated in April 2010, which fully addressed all notice elements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records and post-service treatment records have been associated with claims file.  The Veteran has not identified any additional records that should be retrieved.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for the claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b).

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (setting for the schedule of ratings for dental and oral conditions).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for loss of teeth due to periodontal disease is not warranted.  Although a July 2010 private opinion determined that the Veteran's diabetes contributed to his loss of teeth, the Veteran is legally precluded from entitlement to service connection for compensation purposes for such a condition.  See 38 C.F.R. § 3.381(b) ("Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may nevertheless be service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided for in §17.161 of this chapter.").

As the Veteran seeks service connection for loss of teeth due to periodontal disease, and such condition can only be considered service connected for the purpose of establishing eligibility for outpatient dental treatment-and not for compensation purposes-the claim of service connection for compensation purposes, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for loss of teeth due to periodontal disease is denied.


REMAND

The Veteran asserts that his hearing loss and tinnitus are due to noise exposure during military service.  He also asserts that his hearing loss disability was aggravated by such service.  See April 2011 Notice of Disagreement.  

Service treatment records demonstrate that impairment of hearing was noted at the time of the October 1963 enlistment examination.  

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board notes that for service department examinations conducted on October 31, 1967 or earlier, the Board ordinarily assumes that audiometric testing was conducted using ASA (American Standards Association) measurements.  After that date, the Board ordinarily assumes that any audiometric testing was conducted using current ISO (International Standards Organization) measurements.  The findings of the October 1963 audiometric testing must therefore be converted from ASA to ISO measurements for them to be properly considered.

At the Veteran's October 1963 enlistment examination, audiometric test results (converted to ISO units) revealed pure tone thresholds, in decibels, of the following:




Hz 



500
1000
2000
3000
4000
RIGHT
20
15
15
15
30
LEFT
20
15
30
35
25

While some of the thresholds at entrance to service are elevated under Hensley, the Court has explained that if the degree of hearing loss noted on entrance medical examinations do not meet VA's definition of a disability for hearing loss under 38 C.F.R. § 3.385, then the presumption of soundness applies.  McKinney v. McDonald, 28 Vet. App. 15, 23 (2016).  Additionally, under block #74 - Summary of Defects and Diagnosies - the entrance examination states:  #71 Impairment of hearing, NCD.  In block #76 - physical profile - the Veteran was given a "2" under the "H" column for hearing.  However, according to the Court's reasoning in McKinney, the notations in blocks #71 and #74 do not make the Veteran's hearing a "defect" because hearing loss is not considered a disability unless the loss exceeds certain thresholds as defined in 38 C.F.R. § 3.385.  Id. at 25.  Here, after conversation, the audiogram results recorded upon entrance do not meet § 3.385.  Accordingly, the Veteran's hearing should be considered normal on entrance in April 1965.

The Veteran was afforded a VA examination in August 2010 at which time bilateral hearing loss and tinnitus were diagnosed.  The examiner determined that it was less likely as not that the conditions were caused by or a result of acoustic trauma in service.  She stated that the Veteran experienced extensive protected noise exposure during service.  Additionally a review of entrance and exit audiograms showed no significant shift in hearing levels upon discharge.

The Board finds that the August 2010 VA examination is insufficient to determine the claims of service connection for bilateral hearing loss and tinnitus.  At the outset, the examiner did not provide a rationale to support her opinion that tinnitus was not due to military noise exposure.  With regard to the hearing loss claim, although hearing loss was noted at entrance into military service, as noted herein, the degree of hearing loss noted at entrance does not meet VA's definition of a disability for hearing loss.  Notwithstanding, the Veteran asserts that his hearing loss disability was aggravated by such service, suggesting that hearing loss existed prior to military service.  However, an opinion has not been provided as to whether hearing loss preexisted military service.  Additionally, in the Statement of Accredited Representative in Appealed case (VA Form 646), the appellant's representative stated that the Veteran had greater noise exposure during military service than in his post-service profession.  The Board notes that the examiner failed to discuss the impact of in-service and post-service noise exposure on the Veteran's current hearing loss disability.  In light of the foregoing, the Board finds that an additional VA examination should be provided and an etiological opinion obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The claims file, including this remand, must be reviewed by the examiner to become familiar with the pertinent evidence and the history of his hearing loss.

Following examination of the Veteran and review of the claims file, the examiner should provide opinions for the following:

a.  Is it at least as likely as not (a 50 percent probability or greater) that tinnitus had its onset during military service or is otherwise related to such service?

b.  Did hearing loss clearly and unmistakably preexist military service?  (In considering this, please remember to convert the in-service audiograms to ISO units - above the entrance examination has been converted).

c.  If hearing loss is found to have clearly and unmistakably preexisted service, is it also clear and unmistakable that such disorder was NOT aggravated (permanently worsened beyond its natural progress) by military service?

Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service.

d.  If it is determined that hearing loss did not preexist service, the examiner must determine whether it is at least as likely as not (a 50 percent probability or greater) that hearing loss had its onset during military service or is otherwise related to such service.

The examiner must provide a comprehensive rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is asked to discuss the impact of in-service and post-service noise exposure on the current hearing loss disability.  The examiner must consider the lay statements of record.  The examiner is advised that laypersons are competent to report symptoms and treatment, and that their reports must be taken into account in formulating the requested opinion.

2.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


